            Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 1 of 18


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       CAROLYN PARAGAS CORPUZ,                          No. 2:19-cv-02401 AC
12                         Plaintiff,
13              v.                                        ORDER
14       ANDREW M. SAUL, Commissioner of
         Social Security,
15
                           Defendant.
16

17

18             Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”), denying her application for disability insurance benefits (“DIB”) under

20   Title II of the Social Security Act (“the Act”), 42 U.S.C. §§ 401-34.1 For the reasons that follow,

21   plaintiff’s motion for summary judgment will be GRANTED, and defendant’s cross-motion for

22   summary judgment will be DENIED. The matter will be reversed and remanded to the

23   Commissioner for further proceedings.

24   ////

25   ////

26
     1
      DIB is paid to disabled persons who have contributed to the Disability Insurance Program, and
27   who suffer from a mental or physical disability. 42 U.S.C. § 423(a)(1); Bowen v. City of New
     York, 476 U.S. 467, 470 (1986).
28
                                                         1
            Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 2 of 18


 1                                     I. PROCEDURAL BACKGROUND
 2             Plaintiff applied for DIB on September 12, 2017. Administrative Record (“AR”) 165-71.2
 3   The disability onset date was alleged to be November 4, 2014. AR 165. The application was
 4   disapproved initially and on reconsideration. AR 94-98, 100-05. On October 9, 2019, ALJ
 5   Daniel G. Heely presided over the hearing on plaintiff’s challenge to the disapprovals. AR 39-65
 6   (transcript). Plaintiff, who appeared represented by Luann Wood, was present at the hearing. AR
 7   39. Kathleen Spencer, a Vocational Expert (“VE”), also testified. Id.
 8             On December 18, 2018, the ALJ found plaintiff “not disabled” under Sections 216(i) and
 9   223(d) of Title II of the Act, 42 U.S.C. §§ 416(i), 423(d). AR 18-31 (decision), 32-36 (exhibit
10   list). On September 21, 2019, the Appeals Council denied plaintiff’s request for review, leaving
11   the ALJ’s decision as the final decision of the Commissioner of Social Security. AR 7-12
12   (decision and additional exhibit list).
13             After receiving an extension of time to file a civil action, plaintiff filed this action on
14   November 27, 2019. ECF No. 1; see 42 U.S.C. § 405(g). The parties consented to the
15   jurisdiction of the magistrate judge. ECF No. 19. The parties’ cross-motions for summary
16   judgment, based upon the Administrative Record filed by the Commissioner, have been fully
17   briefed. ECF Nos. 15 (plaintiff’s summary judgment motion), 18 (Commissioner’s summary
18   judgment motion), 21 (plaintiff’s reply). The Commissioner also filed a motion to file a sur-
19   reply, which will be denied because it is unnecessary. ECF No. 22.
20                                       II. FACTUAL BACKGROUND
21             Plaintiff was born in 1972, and accordingly was, at age 42, a younger person under the
22   regulations, on the alleged disability onset date.3 AR 66. Plaintiff has a limited education and
23   can communicate in English. AR 183, 198. Plaintiff last worked as a medical assistant from
24   April 2000 through November 2014.
25   ////
26   ////
27
     2
         The AR is electronically filed at ECF Nos. 11-3 to 11-11 (AR 1 to AR 487).
28   3
         See 20 C.F.R. § 404.1563(c) (“younger person”).
                                                        2
            Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 3 of 18


 1                                        III. LEGAL STANDARDS
 2             The Commissioner’s decision that a claimant is not disabled will be upheld “if it is
 3   supported by substantial evidence and if the Commissioner applied the correct legal standards.”
 4   Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1011 (9th Cir. 2003). “‘The findings of the
 5   Secretary as to any fact, if supported by substantial evidence, shall be conclusive . . ..’” Andrews
 6   v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995) (quoting 42 U.S.C. § 405(g)).
 7             Substantial evidence is “more than a mere scintilla,” but “may be less than a
 8   preponderance.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). “It means such
 9   evidence as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.
10   Perales, 402 U.S. 389, 401 (1971) (internal quotation marks omitted). “While inferences from the
11   record can constitute substantial evidence, only those ‘reasonably drawn from the record’ will
12   suffice.” Widmark v. Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006) (citation omitted).
13   Although this court cannot substitute its discretion for that of the Commissioner, the court
14   nonetheless must review the record as a whole, “weighing both the evidence that supports and the
15   evidence that detracts from the [Commissioner’s] conclusion.” Desrosiers v. Secretary of HHS,
16   846 F.2d 573, 576 (9th Cir. 1988); Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985) (“The
17   court must consider both evidence that supports and evidence that detracts from the ALJ’s
18   conclusion; it may not affirm simply by isolating a specific quantum of supporting evidence.”).
19             “The ALJ is responsible for determining credibility, resolving conflicts in medical
20   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
21   Cir. 2001). “Where the evidence is susceptible to more than one rational interpretation, one of
22   which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart,
23   278 F.3d 947, 954 (9th Cir. 2002). However, the court may review only the reasons stated by the
24   ALJ in his decision “and may not affirm the ALJ on a ground upon which he did not rely.” Orn
25   v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007); Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir.
26   2003) (“It was error for the district court to affirm the ALJ’s credibility decision based on
27   evidence that the ALJ did not discuss”).
28   ////
                                                         3
        Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 4 of 18


 1           The court will not reverse the Commissioner’s decision if it is based on harmless error,
 2   which exists only when it is “clear from the record that an ALJ’s error was ‘inconsequential to the
 3   ultimate nondisability determination.’” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir.
 4   2006) (quoting Stout v. Commissioner, 454 F.3d 1050, 1055 (9th Cir. 2006)); see also Burch v.
 5   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).
 6                                          IV. RELEVANT LAW
 7           Disability Insurance Benefits and Supplemental Security Income are available for every
 8   eligible individual who is “disabled.” 42 U.S.C. §§ 402(d)(1)(B)(ii) (DIB), 1381a (SSI). Plaintiff
 9   is “disabled” if she is “‘unable to engage in substantial gainful activity due to a medically
10   determinable physical or mental impairment . . ..’” Bowen v. Yuckert, 482 U.S. 137, 140 (1987)
11   (quoting identically worded provisions of 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A)).
12           The Commissioner uses a five-step sequential evaluation process to determine whether an
13   applicant is disabled and entitled to benefits. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4);
14   Barnhart v. Thomas, 540 U.S. 20, 24-25 (2003) (setting forth the “five-step sequential evaluation
15   process to determine disability” under Title II and Title XVI). The following summarizes the
16   sequential evaluation:
17                   Step one: Is the claimant engaging in substantial gainful activity? If
                     so, the claimant is not disabled. If not, proceed to step two.
18
     20 C.F.R. § 404.1520(a)(4)(i), (b).
19
                     Step two: Does the claimant have a “severe” impairment? If so,
20                   proceed to step three. If not, the claimant is not disabled.
21   Id. §§ 404.1520(a)(4)(ii), (c).
22                   Step three: Does the claimant’s impairment or combination of
                     impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
23                   Subpt. P, App. 1? If so, the claimant is disabled. If not, proceed to
                     step four.
24
     Id. §§ 404.1520(a)(4)(iii), (d).
25
                     Step four: Does the claimant’s residual functional capacity make him
26                   capable of performing his past work? If so, the claimant is not
                     disabled. If not, proceed to step five.
27
     Id. §§ 404.1520(a)(4)(iv), (e), (f).
28
                                                        4
        Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 5 of 18


 1                  Step five: Does the claimant have the residual functional capacity
                    perform any other work? If so, the claimant is not disabled. If not,
 2                  the claimant is disabled.
 3   Id. §§ 404.1520(a)(4)(v), (g).

 4          The claimant bears the burden of proof in the first four steps of the sequential evaluation

 5   process. 20 C.F.R. §§ 404.1512(a) (“In general, you have to prove to us that you are blind or

 6   disabled”), 416.912(a) (same); Bowen, 482 U.S. at 146 n.5. However, “[a]t the fifth step of the

 7   sequential analysis, the burden shifts to the Commissioner to demonstrate that the claimant is not

 8   disabled and can engage in work that exists in significant numbers in the national economy.” Hill

 9   v. Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); Bowen, 482 U.S. at 146 n.5.

10                                      V. THE ALJ’s DECISION

11          The ALJ made the following findings:

12                  1. The claimant last met the insured status requirements of the Social
                    Security Act through December 31, 2019.
13
                    2. [Step 1] The claimant has not engaged in substantial gainful
14                  activity since November 4, 2014, the alleged onset date (20 CFR
                    404.1571 et seq.).
15
                    3. [Step 2] The claimant has the following severe impairments:
16                  degenerative disc disease – lumbar spine, unspecified depressive
                    disorder, and generalized anxiety disorder (20 CFR 404.1520(c)).
17
                    4. [Step 3] The claimant does not have an impairment or combination
18                  of impairments that meets or medically equals the severity of one of
                    the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
19                  (20 CFR 404.1520(d), 404.1525 and 404.1526).
20                  5. [Residual Functional Capacity (“RFC”)] After careful
                    consideration of the entire record, the undersigned finds that the
21                  claimant has the residual functional capacity to perform light work
                    as defined in 20 CFR 404.1567(b) except she is limited to
22                  understanding, remembering and carrying out simple instructions
                    and making simple work-related decisions; able to tolerate a low
23                  level of work pressure, defined as work with no multitasking or
                    detailed job tasks; able to work at a consistent pace throughout the
24                  workday, but not at a production-rate pace where each task must be
                    performed within a strict time deadline such as meeting a quick
25                  turnaround with no tolerance for discrepancies; occasional contact
                    with coworkers and can respond appropriately to criticism from
26                  supervisors; occasional interaction with the public; never climb
                    ladders, ropes or scaffolds; occasionally climb ramps or stairs;
27                  occasionally balance, stoop, kneel, crouch or crawl; never work
                    around hazards (such as moving, dangerous machinery or
28                  unprotected heights; and no operation of motor vehicle.
                                                       5
        Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 6 of 18


 1                  6. [Step 4] The claimant is unable to perform any past relevant work
                    (20 CFR 404.1565).
 2
                    7. [Step 5] The claimant was born [in 1972] and was 42 years old,
 3                  which is defined as a younger individual age 18-49, on the alleged
                    disability onset date (20 CFR 404.1563).
 4
                    8. [Step 5, continued] The claimant has a limited education and is
 5                  able to communicate in English (20 CFR 404.1564).
 6                  9. [Step 5, continued] Transferability of job skills is not material to
                    the determination of disability because using the Medical-Vocational
 7                  Rules as a framework supports a finding that the claimant is “not
                    disabled,” whether or not the claimant has transferable job skills (See
 8                  SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).
 9                  10. [Step 5, continued] Considering the claimant’s age, education,
                    work experience, and residual functional capacity, there are job that
10                  exist in significant numbers in the national economy that the claimant
                    can perform (20 CFR 404.1569 and 404.1569a).
11
                    11. The claimant has not been under a disability, as defined in the
12                  Social Security Act, from November 4, 2014, through the date of this
                    decision (20 CFR 404.1520(g)).
13

14   AR 23-31. As noted, the ALJ concluded that plaintiff was “not disabled” under Title II of the

15   Act. AR 31.

16                                             VI. ANALYSIS

17          Plaintiff alleges that the ALJ erred in three ways: (1) by failing to find plaintiff’s

18   fibromyalgia a “medically determinable” and “severe” impairment at step two; (2) by assessing

19   an RFC that is not supported by the substantial evidence of record, by failing to properly credit an

20   examining physician opinion and failing to credit plaintiff’s subjective testimony; and (3) by

21   failing to evaluate whether plaintiff’s degenerative disease equaled Listing 1.04A at step three.

22   ECF No. 15 at 17-32.

23          A. The ALJ Did Not Err at Step Two

24          Plaintiff argues that the ALJ erred at step two of the sequential evaluation process by

25   failing to find that plaintiff’s fibromyalgia constitutes a medically determinable and severe

26   impairment. ECF No. 15 at 17. The undersigned disagrees. The step-two inquiry is a de

27   minimis screening device to dispose of groundless claims.” Smolen v. Chater, 80 F.3d 1273,

28   1290 (9th Cir. 1996). The purpose is to identify claimants whose medical impairment is so slight
                                                        6
        Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 7 of 18


 1   that it is unlikely they would be disabled even if age, education, and experience were taken into
 2   account. Bowen, 482 U.S. at 153.
 3          At step two of the sequential evaluation, the ALJ determines which of claimant’s alleged
 4   impairments are “severe” within the meaning of 20 C.F.R. § 404.1520(c). “An impairment is not
 5   severe if it is merely ‘a slight abnormality (or combination of slight abnormalities) that has no
 6   more than a minimal effect on the ability to do basic work activities.’” Webb v. Barnhart, 433
 7   F.3d 683, 686 (9th Cir. 2005) (quoting Social Security Ruling (“SSR”) 96–3p (1996)). The step-
 8   two severity determination is “merely a threshold determination of whether the claimant is able to
 9   perform his past work. Thus, a finding that a claimant is severe at step two only raises a prima
10   facie case of a disability.” Hoopai v. Astrue, 499 F.3d 1071, 1076 (9th Cir. 2007).
11          The ALJ’s step-two analysis in this case discussed plaintiff’s fibromyalgia, found that
12   plaintiff’s limited history of fibromyalgia did not amount to a medically determinable
13   impairment, and noted that despite this, plaintiff’s symptoms of chronic pain have been
14   considered in connection with her other severe impairments. AR 24. This is sufficient; even if
15   the ALJ had failed to address plaintiff’s fibromyalgia at all there would be no harmful error so
16   long as the ALJ found at least one severe impairment. Here, because the ALJ found that plaintiff
17   had at least one severe impairment, plaintiff was not prejudiced by any arguable step two error.
18   See Burch, 400 F.3d at 682 (“Assuming without deciding that [the] omission [of an impairment]
19   constituted legal error, it could only have prejudiced Burch in step three ... or step five ... because
20   the other steps, including this one, were resolved in her favor.”). Here, step two was decided in
21   plaintiff’s favor, and the ALJ did consider all of plaintiff’s alleged impairments in the RFC
22   analysis. AR 24. Because all impairments were considered in the RFC, the determination of
23   disability was not impacted by any omission at step two. There is accordingly no error supporting
24   remand.
25          B. The RFC Is Not Supported by Substantial Evidence: Physician Opinion Evaluation
26          Plaintiff alleges that the RFC is not supported by substantial evidence, in large part
27   because “the only examining RFC of record, from CE, Dr. McMillan, substantially limited Ms.
28   Corpuz’s RFC to a less than sedentary level by determining that Ms. Corpuz was limited to
                                                         7
        Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 8 of 18


 1   standing, sitting and walking for an hour at a time, for four hours per day”—which is less than
 2   sedentary. ECF No. 15 at 23.
 3          1.      The Medical Evidence
 4          The ALJ considered the medical opinions of (1) State agency physicians Dr. James
 5   Wright and Dr. E. Trias, and (2) examining physician Dr. Eugene McMillan. AR 29.
 6                  a.      Opinions of Drs. Wright and Trias
 7          State agency reviewing physicians Dr. Wright and Dr Trias reviewed plaintiff’s medical
 8   records and issued opinions regarding plaintiff’s limitations. Dr. Wright found that plaintiff could
 9   lift and carry 20 pounds occasionally and 10 pounds frequently; sit, stand, and walk for 6 hours in
10   an 8-hour workday; occasionally climb ramps and stairs; occasionally climb ladders, ropes, and
11   scaffolds, and occasionally stoop, kneel, couch or crawl. AR 66-78. Dr. Trias reviewed the
12   opinion and found that claimant was limited to medium exertion with postural limitations, though
13   no specific postural limitations were given. AR 80-92. The ALJ found these opinions
14   unpersuasive because they did not consider medical evidence presented later in the disability
15   determination process or the hearing testimony, and because they did not adequately consider
16   plaintiff’s subjective complaints. AR 29.
17                  b.      Opinion of Dr. McMillan
18          Dr. Eugene McMillian conducted a consultative physical exam of plaintiff in October of
19   2017 at the request of the Commissioner. AR 332-37. Dr. McMillan noted that during the exam
20   plaintiff did not use an ambulatory aid but frequently shifted positions from sitting to standing.
21   AR 334. He diagnosed chronic pain disorder, degenerative disease of the lumbar spine, and
22   migraine headaches. AR 335. Dr. McMillan limited plaintiff to standing and walking “for an
23   hour at a time for at least four hours per day. Sitting for an hour at a time for at least four hours
24   per day. She would be able to engage in activities that require stooping kneeling crouching for
25   approximately one third of a workday.” Id. No limitations were assessed with respect to hearing,
26   seeing, speaking, reaching in all directions, fine or gross motor, or environmental limitations
27   related to fermetures, chemicals, or dust. Id. The ALJ found the opinion unpersuasive because it
28   was overly restrictive as to the sit/stand/walk limitations and under-restrictive in the postural and
                                                         8
            Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 9 of 18


 1   environmental limitations. AR 29. The ALJ stated that the overly restrictive sit/stand/walk
 2   limitations were not supported by the evidence of record. Id.
 3             2. Principles Governing the ALJ’s Consideration of Medical Opinion Evidence
 4             The parties debate the standard that applies to the ALJ’s weighing of medical opinions, an
 5   issue that has been impacted by regulatory amendments promulgated by the Social Security
 6   Administration (“SSA”) for cases filed after March 27, 2017. The question is whether the
 7   amended regulations invalidate the treating physician rule (“TPR”) that has long governed the
 8   consideration of treating physician opinions in the Ninth Circuit.
 9             The TPR provides that “those physicians with the most significant clinical relationship
10   with the Plaintiff are generally entitled to more weight than those physicians with lesser
11   relationships. As such, the ALJ may only reject a treating or examining physician’s
12   uncontradicted medical opinion based on clear and convincing reasons. Where such an opinion is
13   contradicted, however, it may be rejected for specific and legitimate reasons that are supported by
14   substantial evidence in the record.” Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155,
15   1164 (9th Cir. 2008) (internal citations omitted). The 2017 regulations promulgated by the SSA
16   eliminate the deference given to treating physicians in this and other Circuits, providing that the
17   SSA “will not defer or give any specific evidentiary weight, including controlling weight, to any
18   medical opinion(s) . . . including those from your medical sources” for claims filed after March
19   27, 2017. 20 C.F.R. § 416.920c (titled “How we consider and articulate medical opinions and
20   prior administrative findings for claims filed on or after March 27, 2017”) (hereafter “new
21   regulation”).
22             Plaintiff argues that the new regulation does not override prior caselaw establishing the
23   TPR. ECF No. 21 at 3. For the reasons now explained, the court rejects this argument and finds
24   that the new regulation displaces contrary, pre-existing caselaw.
25             Regulatory agencies such as the SSA have broad authority to interpret the statutes they are
26   charged with applying, as long as their regulations are not arbitrary and capricious or contrary to
27   ////
28   ////
                                                         9
         Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 10 of 18


 1   the statute; courts must defer to validly adopted regulatory interpretations.4 Chevron, U.S.A., Inc.
 2   v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984); Barnhart v. Walton, 535 U.S. 212, 222
 3   (2002) (granting Chevron deference to SSA interpretation of duration requirement for disability
 4   benefits.)
 5           It is a corollary of the Chevron doctrine that, because agencies and not judges are experts
 6   in the field, a prior judicial construction of a statute will supersede an agency’s contrary
 7   interpretation only in very narrow circumstances. Chevron, 467 U.S. at 865. The Supreme Court
 8   has held that “prior judicial construction of a statute trumps an agency construction otherwise
 9   entitled to Chevron deference only if the prior court decision holds that its construction follows
10   from the unambiguous terms of the statute and thus leaves no room for agency discretion.” Nat’l
11   Cable & Telecommunications Ass’n v. Brand X Internet Servs., 545 U.S. 967, 982 (2005).
12           The Ninth Circuit’s prior construction of the Social Security Act, recognizing the TPR,
13   was not derived from the unambiguous terms of the statute. Indeed, there is no such
14   unambiguous statutory language—the statute does not address the weight to be given to any type
15   of medical opinion evidence. The TPR evolved with the Court’s own interpretation of the
16   overarching statutory provision that courts can only overturn a decision if it is unsupported by
17   substantial evidence. See 41 U.S.C. § 405(g). In 1975, the Ninth Circuit held that agency
18   adjudicators had to articulate “clear and convincing reasons” for rejecting the “uncontradicted”
19   opinion of a treating doctor, implying a deference to treating sources. Day v. Weinberger, 522
20   F.2d 1154, 1156 (9th Cir. 1975). Neither Day nor other early TPR cases cited statutory language
21   mandating such deference. Rather, like other federal Courts of Appeals, the Ninth Circuit
22   concluded that a decision which ignores evidence provided by a treating physician cannot be
23   supported by substantial evidence. See Broadbent v. Harris, 698 F.2d 407, 412 (10th Cir. 1983).
24           After several other circuits adopted their own versions of the TPR as a rule for weighing
25   medical evidence, the Ninth Circuit followed suit. In 1983, our Circuit agreed with the Fifth,
26   Sixth and Second Circuits’ practice of giving greater weight to the opinions of treating physicians
27
     4
       Plaintiff does not argue here that the 2017 regulation is arbitrary or capricious, or that its
28   promulgation was otherwise invalid.
                                                       10
       Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 11 of 18


 1   because of their “greater opportunity to observe and know that patient as an individual.” Murray
 2   v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983). As the Supreme Court succinctly explained, “[t]he
 3   treating physician rule . . . was originally developed by Courts of Appeals as a means to control
 4   disability determinations by administrative law judges under the Social Security Act.” Black &
 5   Decker Disability Plan v. Nord, 538 U.S. 822, 829 (2003).
 6          “In 1991, the Commissioner of Social Security adopted regulations approving and
 7   formalizing use of the rule in the Social Security disability program.” Id. In promulgating the
 8   SSA rules of 1991, the agency noted that “[n]one of the circuit courts of appeals has held that its
 9   treating physician rule is required by the Act or Constitution.” Final Rules, Standards for
10   Consultative Examinations and Existing Medical Evidence, 56 FR 36932-01 (1991). The 2017
11   regulations at issue here changed the Agency’s approach. The Agency is free to make such
12   changes, despite extant caselaw, where the judicial interpretations were not themselves compelled
13   by the statutory language. See Brand X, supra, 545 U.S. at 982.
14          The Ninth Circuit has recognized that the Social Security Administration may, by
15   regulation, override the court’s own prior interpretations of the Act. In Lambert v. Saul, 980 F.3d
16   1266 (9th Cir. 2020), the Court of Appeals addressed the conflict between its precedent
17   establishing a presumption of continuing disability after a prior disability determination, and the
18   SSA’s interpretation of the 1983 Reform Act which found that no such presumption was available
19   under the statute. Id. at 1268. In deferring to the agency’s interpretation despite its own contrary
20   precedent, the Lambert court noted that there are limited circumstances in which a court’s own
21   precedent is not controlling, and the court is in fact required to depart from it. Id. “Those
22   circumstances include the intervening higher authority of an administrative agency’s authoritative
23   and reasonable interpretation of a statute.” Id. Finding first that the SSA’s interpretation was
24   entitled to deference under Chevron, the Court of Appeals further concluded that “the SSA’s
25   authoritative interpretation of the Social Security Act displaces our prior precedents on the issue
26   of a presumption of continuing disability.” Id. at 1275. This conclusion was compelled by Brand
27   X, because the Ninth Circuit precedents adopting the presumption had been based on the
28   persuasive authority of other Circuit Courts of Appeals and not on any mandatory language of the
                                                       11
       Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 12 of 18


 1   statute that foreclosed agency interpretation. Id. The TPR was likewise adopted by the Ninth
 2   Circuit based on the persuasive authority of other Circuit Courts of Appeals and not on any
 3   mandatory language of the statute that foreclosed agency interpretation. Accordingly, the
 4   undersigned concludes that the new regulations regarding the evaluation of medical opinion
 5   evidence displace the Ninth Circuit’s prior precedents implementing the TPR.
 6          Few courts have yet addressed the question whether the 2017 regulations displace the
 7   TPR, but Brand X and Lambert provide a clear path. “Only a judicial precedent holding that the
 8   statute unambiguously forecloses the agency’s interpretation, and therefore contains no gap for
 9   the agency to fill, displaces a conflicting agency construction.” Brand X, 545 U.S. at 982-983.
10   None of the Ninth Circuit’s TPR cases constitute such a precedent. Accordingly, the agency was
11   free to displace the judicially created rule by regulation. See Lambert, 980 F.3d at 1268, 1275.
12   Because the TPR is inconsistent with the new regulation, the court concludes that the 2017
13   regulations effectively displace or override it.
14          Although the undersigned rejects plaintiff’s argument that the Ninth Circuit’s TPR
15   caselaw survives the 2017 regulations, this conclusion means only that Dr. McMillan’s opinion
16   was not entitled to some degree of deference. The 2017 regulations do away with presumptively
17   different weights for medical opinions depending on the relationship of the claimant to the
18   evaluating doctor, but impose new articulation requirements for the ALJ’s reasoning about the
19   weight given to particular medical opinions. The court now turns to that issue.
20          3.      The ALJ Improperly Rejected Dr. McMillan’s Opinion
21          The ALJ found that Dr. McMillan’s opinion was overly restrictive and not supported by
22   the other objective evidence of record, and that Dr. Wright’s postural and environmental
23   limitations were more consistent with the totality of medical evidence. AR 29. Even under the
24   2017 rules, however, the ALJ’s analysis of Dr. McMillan’s opinion is deficient. The ALJ failed
25   to meaningfully address the two key factors identified in the 2017 regulations: consistency and
26   supportability. 20 C.F.R. § 404.1520c(b)(2) (“Therefore, we will explain how we considered the
27   supportability and consistency factors for a medical source’s medical opinions or prior
28   administrative medical findings in your determination or decision.”). The unsupported and
                                                        12
       Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 13 of 18


 1   conclusory statement that the sit/stand/walk limitations are “not supported by the other objective
 2   evidence of record” is not sufficient. Without weighting Dr. McMillan’s opinion more heavily
 3   than the other medical opinions, it remains the case that “an ALJ errs when he rejects a medical
 4   opinion or assigns it little weight while doing nothing more than ignoring it, asserting without
 5   explanation that another medical opinion is more persuasive, or criticizing it with boilerplate
 6   language that fails to offer a substantive basis for his conclusion.” Garrison v. Colvin, 759 F.3d
 7   995, 1012–13 (9th Cir. 2014). The ALJ’s rejection of Dr. McMillan’s opinion is conclusory and
 8   unsupported, and therefore requires remand for reconsideration.
 9          C. The RFC is Not Supported by Substantial Evidence: Subjective Testimony
10          Plaintiff alleges that the ALJ improperly discredited her subjective pain testimony by (1)
11   failing to use clear and convincing evidence to discredit plaintiff, and (2) effectively requiring
12   plaintiff to produce objective evidence to support her claims of pain and fatigue. ECF No. 15 at
13   27. Upon review of the record, the court agrees with plaintiff that the ALJ properly did not
14   properly address her subjective testimony.
15          “To determine whether a claimant’s testimony regarding subjective pain or symptoms is
16   credible, an ALJ must engage in a two-step analysis.” Lingenfelter v. Astrue, 504 F.3d 1028,
17   1035–36 (9th Cir. 2007). “First, the ALJ must determine whether the claimant has presented
18   objective medical evidence of an underlying impairment ‘which could reasonably be expected to
19   produce the pain or other symptoms alleged.’” Id. at 1036 (quoting Bunnell v. Sullivan, 947 F.2d
20   341, 344 (9th Cir. 1991)). “Second, if the claimant meets this first test, and there is no evidence
21   of malingering, the ALJ can reject the claimant’s testimony about the severity of her symptoms
22   only by offering specific, clear and convincing reasons for doing so.” Id. (citations omitted)
23   (quotation marks omitted). Further, “[t]he ALJ may not reject subjective symptom testimony . . .
24   simply because there is no showing that the impairment can reasonably produce the degree of
25   symptom alleged.” Lingenfelter, 504 F.3d at 1035–36 (quoting Smolen, 80 F.3d at 1282); cf.
26   Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (“Once the claimant produces medical
27   evidence of an underlying impairment, the Commissioner may not discredit the claimant’s
28   testimony as to the severity of symptoms merely because they are unsupported by objective
                                                       13
       Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 14 of 18


 1   medical evidence.” (citing Bunnell, 947 F.2d at 343)). A claimant is not required to “produce
 2   ‘objective medical evidence of the pain or fatigue itself, or the severity thereof.’” Garrison v.
 3   Colvin, 759 F.3d 995, 1014 (9th Cir. 2014) (quoting Smolen, 80 F.3d at 1282).
 4           Plaintiff testified that she suffers from migraines three to four times a month that last one
 5   to two days; that she takes Relpax and must go to a dark room/quiet space during a migraine (AR
 6   51); that the pain in her back radiates into her right leg and right hip and into the right leg; that if
 7   she is standing or walking, after 10 minutes she starts to feel sciatica pain, making walking it
 8   difficult; that after sitting for 10 minutes, she must stand up and change. positions; that she can
 9   only stand in one spot for groceries in line for less than 10 minutes; that she can only walk a
10   block without having to take a break (AR 52); that she can only carry a gallon of milk with both
11   hands; that she drops things often due to issues with gripping, grasping or reaching; that she gets
12   pain in her right shoulder if she reaching; that she drops things often due to the medication
13   making her “sleepy;” that she has difficulty both with reaching forward and outward (AR 53);
14   that she performs household chores in increments of 20 minutes with a break of 30 minutes to an
15   hour; that she has problems sleeping at night due to anxiety; that she only gets three to four hours
16   of sleep per night; that she wakes up tired (AR 54); that she spends two to three hours a day
17   napping during the day; that she needs to elevate her legs when she has pain; that she lies down
18   and puts her legs up on the ottoman; that she elevates her legs every day for an hour with a
19   heating pad or ice (AR 55); that she has “bad” days where she is not able to do anything at all at
20   least two times a week or 8 days a month; that her “bad” days are caused by “overall pain, lack of
21   sleep, my anxiety, my depression;” that she needs help with personal care; and that her husband
22   helps her bathe due to her back pain. (AR 56).
23           The ALJ found plaintiff’s medically determinable impairments could reasonably be
24   expected to cause the alleged symptoms, but that “her allegations regarding the persistence,
25   intensity, and limiting effects were not entirely consistent with the medical evidence and other
26   evidence in the record for the reasons explained in [the] decision.” AR 27. The only clear reason
27   provided in the opinion was that “objective evidence, including large gaps in treatment, generally
28   mild physical examination finings, and overall conservative treatment with good response are not
                                                         14
       Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 15 of 18


 1   consistent with the claimant’s allegations of symptoms and limited activities.” AR 28. The court
 2   agrees with plaintiff that this is not an adequate basis to reject her credibility.
 3           Though a lack of medical evidence supporting plaintiff’s pain allegations is a factor that
 4   the ALJ can consider in the credibility analysis, Burch, 400 F.3d at 681, it is insufficient without
 5   more to discredit a plaintiff’s symptom testimony. “[T]he Ninth Circuit has repeatedly
 6   emphasized that, ‘in evaluating the credibility of pain testimony after a claimant produces
 7   objective medical evidence of an underlying impairment, an ALJ may not reject a claimant’s
 8   subjective complaints based solely on a lack of medical evidence to fully corroborate the alleged
 9   severity of pain.’” Ondracek v. Comm’r of Soc. Sec., No. 1:15-CV-01308-SKO, 2017 WL
10   714374, at *8 (E.D. Cal. Feb. 22, 2017) (alteration in original) (quoting Burch, 400 F.3d at 680);
11   see also, e.g., Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (“[S]ubjective pain
12   testimony cannot be rejected on the sole ground that it is not fully corroborated by objective
13   medical evidence....”). Though the ALJ also mentions in passing conservative treatment and gaps
14   in treatment, no specific correlations are made to tie this conclusory statement to plaintiff’s actual
15   pain testimony. The ALJ “must provide clear and convincing reasons to reject a claimant’s
16   subjective testimony, by specifically identifying what testimony is not credible and what evidence
17   undermines the claimant’s complaints.” Garrison, 759 F.3d at 1014 (internal citations omitted).
18   The ALJ did not adequately address plaintiff’s subjective testimony and must reconsider the
19   testimony on remand.
20           D. Plaintiff Has Not Met Her Burden to Show She Meets Listing 1.04A
21           Plaintiff alleges that she put forth evidence in the pre-hearing brief to establish the
22   severity of her multiple disorders equal the listing 1.04A, and the ALJ erred by failing to address
23   the issue of equivalence at step three. ECF No. 15 at 30-31. If a claimant has an impairment or
24   combination of impairments that meets or equals a condition outlined in the “Listing of
25   Impairments,” then the claimant is presumed disabled at step three, and the ALJ need not make
26   findings as the claimant’s ability to perform past relevant work or any other jobs. 20 C.F.R. §
27   404.1520(d). “An ALJ must evaluate the relevant evidence before concluding that a claimant’s
28   impairments do not meet or equal a listed impairment. A boilerplate finding is insufficient to
                                                         15
       Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 16 of 18


 1   support a conclusion that a claimant’s impairment does not do so.” Lewis v. Apfel, 236 F.3d 503,
 2   512 (9th Cir. 2001). “An ALJ is not required to discuss the combined effects of a claimant’s
 3   impairments or compare them to any listing in an equivalency determination, unless the claimant
 4   presents evidence in an effort to establish equivalence.” Burch v. Barnhart, 400 F.3d 676, 683
 5   (9th Cir. 2005).
 6           “Listed impairments are purposefully set at a high level of severity because ‘the listings
 7   were designed to operate as a presumption of disability that makes further inquiry unnecessary.’”
 8   Kennedy v. Colvin, 738 F.3d 1172, 1176 (9th Cir. 2013) (citing Sullivan v. Zebley, 493 U.S. 521
 9   (1990)). “For a claimant to show that his impairment matches a listing, it must meet all of the
10   specified medical criteria.” Zebley, 493 U.S. at 530. Similarly, “[f]or a claimant to qualify for
11   benefits by showing that his unlisted impairment, or combination of impairments, is ‘equivalent’
12   to a listed impairment, he must present medical findings equal in severity to all the criteria for the
13   most similar listed impairment. Kennedy, 738 F.3d at 1175. “A claimant cannot qualify for
14   benefits under the ‘equivalence’ step by showing that the overall functional impact of his unlisted
15   impairment or combination of impairments is as severe as that of a listed impairment.” Id. at
16   1176.
17           Listing § 1.04A reads as follows:
18                  Disorders of the spine (e.g., herniated nucleus pulposus, spinal
                    arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc
19                  disease, facet arthritis, vertebral fracture), resulting in compromise
                    of a nerve root (including the cauda equina) or the spinal cord. With:
20
                    A. Evidence of nerve root compression characterized by neuro-
21                  anatomic distribution of pain, limitation of motion of the spine,
                    motor loss (atrophy with associated muscle weakness or muscle
22                  weakness) accompanied by sensory or reflex loss and, if there is
                    involvement of the lower back, positive straight-leg raising test
23                  (sitting and supine); “[e]vidence of nerve root compression
                    characterized by neuro-anatomic distribution of pain, limitation of
24                  the motion of the spine, motor loss (atrophy with associated muscle
                    weakness or muscle weakness) accompanied by sensory or reflex
25                  loss, and if there is involvement of the lower back, positive straight-
                    leg raise test (sitting and supine).
26

27   20 C.F.R. Part 404, Subpt. P, App. 1, § 1.04A. Here, at step three and with respect to listing
28   1.04A, the ALJ found that “[w]hile the claimant had evidence of lumbar spinal stenosis and
                                                        16
        Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 17 of 18


 1   degenerative disc disease, she did not have motor loss accompanied by sensory or reflex loss as
 2   required to meet listing 1.04A. Additionally, while there was some evidence of compromise of a
 3   nerve root, it did not include the cauda equina as needed to meet 1.04A.” AR 24.
 4          The court finds this non-boilerplate analysis to be adequate. Plaintiff argues that it was
 5   error for the ALJ not to expressly address equivalency. ECF No. 21 at 10. The court disagrees.
 6   Although plaintiff did put forth a pre-hearing brief that asserted her impairments “meet or
 7   medically equal listing 1.04,” that brief does not specifically address equivalency and does not
 8   explain how, despite plaintiff’s failure to meet the actual criteria of listing 1.04A, her impairments
 9   are equal in severity to the listing. AR 286-88. Though plaintiff’s brief mentions some reduced
10   motor strength (AR 287), nothing indicates she experienced motor loss with sensory or reflex loss
11   or anything equal in severity to that criteria. Plaintiff did not present “medical findings equal in
12   severity to all the criteria for the most similar listed impairment;” the ALJ did not err. Kennedy,
13   738 F.3d at 1175.
14          E. Remand
15          The undersigned agrees with plaintiff that the ALJ’s RFC error is harmful and that remand
16   for further proceedings by the Commissioner is necessary. An error is harmful when it has some
17   consequence on the ultimate non-disability determination. Stout v. Comm’r, Soc. Sec. Admin.,
18   454 F.3d 1050, 1055 (9th Cir. 2006). The ALJ’s error in this matter was harmful; Dr. McMillan’s
19   opinion and plaintiff’s testimony, properly considered, may very well result in a more restrictive
20   residual functional capacity assessment, which may in turn alter the finding of non-disability.
21          It is for the ALJ to determine in the first instance whether plaintiff has severe impairments
22   and, ultimately, whether she is disabled under the Act. See Marsh v. Colvin, 792 F.3d 1170, 1173
23   (9th Cir. 2015) (“the decision on disability rests with the ALJ and the Commissioner of the Social
24   Security Administration in the first instance, not with a district court”). “Remand for further
25   administrative proceedings is appropriate if enhancement of the record would be useful.”
26   Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004). Here, the ALJ failed to properly
27   consider Dr. McMillan’s opinion and plaintiff’s testimony. Further development of the record
28   ////
                                                       17
       Case 2:19-cv-02401-AC Document 24 Filed 03/02/21 Page 18 of 18


 1   consistent with this order is necessary, and remand for further proceedings is the appropriate
 2   remedy.
 3                                          VII. CONCLUSION
 4          For the reasons set forth above, IT IS HEREBY ORDERED that:
 5          1. Plaintiff’s motion for summary judgment (ECF No. 15), is GRANTED;
 6          2. The Commissioner’s cross-motion for summary judgment (ECF No. 18), is DENIED;
 7          3. The Commissioner’s motion to file a sur-reply (ECF No. 22) is DENIED;
 8          4. This matter is REMANDED to the Commissioner for further consideration consistent
 9   with this order; and
10          5. The Clerk of the Court shall enter judgment for plaintiff and close this case.
11   DATED: March 1, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      18
